Citation Nr: 0723385	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a right leg 
condition.

3.  Entitlement an increased (compensable) disability 
evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967 and from February 2003 to May 2004.  He also had service 
in the National Guard for over 30 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in March 2006 and at a Travel Board hearing 
before the undersigned in September 2006.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

With regard to the issue of service connection for a right 
leg disorder, the Board notes that the veteran has testified 
that he injured his right leg in Panama while on active duty 
for training with the National Guard.  The veteran reported 
injuring his knee when stepping out of a van and hurting the 
top part of his leg.  He noted that the next day he went to 
sick call and was given Tylenol.  He further indicated that 
x-rays were taken at that time.  The veteran reported that he 
was given an ace bandage.  He testified that the injury 
occurred in 1993 or 1994 when he was in Panama.  

The Board notes that private treatment records submitted by 
the veteran following the hearing reveal that a MRI performed 
on the right knee in March 1995 revealed a cleavage tear 
involving the medial meniscus with associated truncation of 
the anterior portion of the medial meniscus and medial 
compartment narrowing.  However, the only service medical 
records pertaining to the treatment of the veteran for the 
period from 1993 to 1995 is a November 1994 periodic 
examination for retention in the National Guard.  This 
examination found that the veteran's lower extremities were 
normal.  

Based upon the veteran's testimony of receiving treatment for 
his right knee while on active duty for training and the 
subsequent demonstration of a right knee disorder in close 
proximity to the veteran's claimed right knee injury on 
active duty for training, the Board is of the opinion that an 
attempt should be made to obtain copies of the veteran's 
treatment records for the period of time when he claims to 
have sustained an injury to his right knee while in Panama.  

Furthermore, the Board notes that at the March 2006 hearing 
the veteran requested that the record be held open so that he 
could submit records pertaining to his 1995 surgery for his 
right knee disability.  The veteran testified that this 
surgery was performed at Medical Center East in Birmingham, 
Alabama.  Subsequently, the veteran submitted the records of 
the March 1995 MRI of the right knee.  While this information 
is helpful, the Board believes that an attempt should be made 
to obtain the remainder of the records pertaining to the 
veteran's 1995 surgery, as these may contain information 
pertaining to the etiology of his disability. 

With regard to the issue of service connection for 
hypertension, the Board notes that the veteran was found to 
have hypertension prior to entering his second period of 
active duty in February 2003, which was said to be under 
control.  Beginning in June 2003 and continuing for a period 
of time thereafter, the veteran was noted to have 
uncontrolled hypertension.  The Board observes that the 
veteran has testified that during and subsequent to this time 
period, the medication that he was taking to control his 
blood pressure was increased and has remained increased since 
that time.  He has testified that his pre-existing 
hypertension was aggravated by his period of active service 
beginning in 2003.

The Board notes that the Court of Appeals for Veterans Claims 
held in Crowe v. Brown, 7 Vet. App. 238 (1994), that even if 
the veteran's disability is properly found to have preexisted 
service, the presumption of aggravation must also be 
addressed; and that a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease 
pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  

Moreover, any adjudication must be determined based upon 
independent medical judgment, rather than the superimposed 
judgment of the adjudicator, and in this case, there is 
inadequate medical opinion in the file to answer many of the 
pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The veteran has not been afforded a VA 
examination as it relates to this issue throughout the course 
of this appeal.  

With regard to the issue of an increased evaluation for left 
ear hearing loss, the Board notes that at the time of his 
September 2006 hearing, the veteran testified that his 
hearing had become worse since the last VA examination 
performed in December 2004.  VA is obliged to afford veterans 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability. VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies through all 
available sources of the veteran's 
medical records for his period of service 
in the National Guard from 1993 to 1995, 
with specific emphasis being placed upon 
obtaining any treatment records resulting 
from any right knee injury that occurred 
while the veteran was on active duty for 
training while in Panama.  All attempts 
to obtain these records should be 
documented.  If necessary, the veteran's 
personnel records should be obtained in 
order to ascertain the dates of his 
active duty for training in Panama.  If 
there are no records available, it should 
be so stated.  

2.  Attempt to obtain all records 
pertaining to the veteran's 1995 right 
knee surgery at Medical Center East in 
Birmingham, Alabama.  After securing the 
necessary release, the RO should obtain 
these records.  The veteran should also 
be notified that he may obtain and submit 
these records himself.  

3.  If the obtained records demonstrate 
that the veteran sustained an injury to 
his right knee, schedule the veteran for 
an examination of his right lower 
extremity to determine the nature and 
etiology of any current right knee 
disorder.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available for 
review.  The examiner is requested to 
render the following opinions.  Does the 
veteran currently have a right knee 
disorder?  If so, what is the etiology of 
this disorder and is it at least as 
likely as not (50 percent probability or 
more) related to service, including as a 
result of any right knee injury sustained 
while on active duty for training in 
Panama?  Detailed rationale is requested 
for each opinion that is rendered.  

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current hypertension that 
may be present.  The claims folder must 
be made available for review.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have 
hypertension?  If so, what is the 
etiology of this disorder and is it at 
least as likely as not (50 percent 
probability or more) related to service?

(b)  Did the veteran have hypertension at 
the time of his entrance into service in 
February 2003, and if so, what was the 
nature of this disability?

(c)  If the veteran entered service with 
any hypertension, did this disorder 
increase in severity during service and 
if so, did the increase in severity 
represent simply a temporary or 
intermittent flare-up of the pre-service 
condition without worsening of the 
underlying condition or did the increase 
in severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?  Detailed 
rationale is requested for each opinion 
that is rendered. 

5.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected left ear hearing 
loss.  All indicated tests and studies, 
including an audiogram, should be 
performed and all findings should be 
reported in detail.

6.  If any of the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

